UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-01530 Name of Registrant: Vanguard Explorer Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2012 – April 30, 2013 Item 1: Reports to Shareholders Semiannual Report | April 30, 2013 Vanguard Explorer TM Fund > For the six months ended April 30, 2013, Vanguard Explorer Fund’s Investor Shares returned 19.08% and its Admiral Shares returned 19.19%. > The fund outpaced its benchmark and the average return of peer-group funds by about 2 and 5 percentage points, respectively. > Health care holdings contributed the most to the fund’s relative performance. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 7 Fund Profile. 12 Performance Summary. 13 Financial Statements. 14 About Your Fund’s Expenses. 27 Trustees Approve Advisory Arrangements. 29 Glossary. 32 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended April 30, 2013 Total Returns Vanguard Explorer Fund Investor Shares 19.08% Admiral™ Shares 19.19 Russell 2500 Growth Index 16.79 Small-Cap Growth Funds Average 13.66 Small-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance October 31, 2012, Through April 30, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Explorer Fund Investor Shares $78.03 $89.97 $0.272 $2.303 Admiral Shares 72.68 83.72 0.392 2.142 1 Chairman’s Letter Dear Shareholder, Vanguard Explorer Fund produced a strong result for shareholders for the six months ended April 30. The fund returned about 19%, outpacing its benchmark index return of nearly 17% and the average return of almost 14% posted by competitive small-cap growth funds. Explorer Fund’s results were achieved by six investment advisors, which employ independent and distinctive strategies aimed at identifying smaller companies with growth potential. While the broad stock market rally during the period certainly helped results, the fund also benefited greatly from the advisors’ adept stock selection, especially in health care. Stock market rally proceeded, but not without challenges Global stocks delivered a vigorous performance, recording gains in five of the six months ended April 30. U.S. equities finished with a strong return of about 15%. The Standard & Poor’s 500 Index closed April the same way it had March: at a record high amid solid corporate earnings and encouraging economic data. Also following a productive path were international equities, which returned almost 13% for the half year, helped by strength in Japan. Despite the impressive results and relatively low volatility, the period had its share of potential pitfalls. Investors continued to worry about the pace of economic growth in China and the United States. And the deadly Boston Marathon bombing on April 15 triggered market anxiety. Bonds notched a slight return as yields remained low Bonds, after sputtering for most of the half year, finished it with a bit of a flourish. The broad U.S. taxable bond market returned 0.9% for the six months, following a 1.0% boost in April. The yield of the 10-year U.S. Treasury note closed the period at 1.67%, slightly below its starting level of 1.69%, and lower still than the 1.85% it registered a month earlier. (Bond yields and prices move in opposite directions.) Municipal bonds delivered a return closer to 2%, with more than half the gain coming in April. The Federal Reserve’s target for short-term interest rates remained pegged between 0% and 0.25%, which kept a firm leash on returns from money market and savings accounts. In a statement issued May 1, the Fed said it would continue buying $85 billion a month in U.S. Treasury bonds and mortgage-backed securities until the job market improves substantially. Market Barometer Total Returns Periods Ended April 30, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 15.05% 17.17% 5.49% Russell 2000 Index (Small-caps) 16.58 17.69 7.27 Russell 3000 Index (Broad U.S. market) 15.16 17.21 5.63 MSCI All Country World Index ex USA (International) 12.78 14.15 -0.84 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.90% 3.68% 5.72% Barclays Municipal Bond Index (Broad tax-exempt market) 1.78 5.19 6.09 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.28 CPI Consumer Price Index 0.52% 1.06% 1.60% 3 Kenneth Volpert, head of our Taxable Bond Group, noted recently that the Fed’s extraordinary actions to stimulate economic growth may have, in effect, pulled what would have been future investment gains into the present. The trade-off, he said, is that once the Fed begins to unwind the stimulus, “future returns are likely to be lower than they otherwise would have been for both bonds and stocks.” Health care stocks powered performance Health care stocks, one of the fund’s larger positions, contributed most to its strong total return during the period. Together, holdings in information technology, consumer discretionary, and industrials were equal partners in contributing about half of the return. Health care stocks were also the primary driver of the fund’s relative performance, contributing the most to the fund’s 2 percentage-point edge over the benchmark and its 5 percentage-point margin over the average return of its peer group. The advisors’ choices in materials and technology stocks provided an additional boost. The advisors’ excellent stock selections in health care were wide-ranging, including holdings in biotech, pharmaceuticals, drug development, instrumentation, and health Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Explorer Fund 0.49% 0.32% 1.47% The fund expense ratios shown are from the prospectus dated February 26, 2013, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2013, the fund’s annualized expense ratios were 0.50% for Investor Shares and 0.34% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2012. Peer group: Small-Cap Growth Funds. 4 care facilities. Within materials, the advisors benefited from strength in specialty chemical makers while sidestepping weakness among gold miners. The fund’s information technology stocks, which represented the largest allocation, also helped relative performance. Astute selections here included providers of software (both application and systems), photovoltaic systems, touchscreen controllers, and digital advertising. There were some minor stumbles in financials, energy, and consumer staples. For more details about the advisors’ stock choices during the period, please see the Advisors’ Report that follows this letter. Remember to rebalance even as stock markets climb More than four years have passed since the U.S. stock markets began an impressive recovery from the depths of the 2008–2009 global financial crisis. The S&P 500 Index has risen from a low of 677 on March 9, 2009, to a close of 1,598 on April 30, 2013, a cumulative total return of 158%. International stock markets, while not back to peak levels, have also rebounded strikingly. Such a strong recovery is, of course, a welcome development that few would have predicted four years ago. And investors who had the discipline to maintain their stock allocation as part of a balanced, diversified portfolio have been able to more than recoup their crisis-era losses. Discipline is just as important in good times as it is in bad. At Vanguard, we have long counseled investors to “stay the course”—to maintain a long-term commitment to a sensible portfolio. But staying the course doesn’t mean you should avoid taking action altogether. Over time, returns will shift the weighting of stocks and bonds in a portfolio, and its asset mix may become more aggressive than originally planned. To manage this risk, investors should periodically consider rebalancing, or adjusting their asset allocation to bring it back to its target. For example, you should consider rebalancing if you’ve established a 60%/40% stock/bond portfolio and you find that your target allocation is now off by 5 percentage points or more. (For more on this topic, see Best Practices for Portfolio Rebalancing , available at vanguard.com/research.) 5 I realize that its not easy to contemplate rebalancing when stocks have surged and expectations for bond returns are very modest. However, we believe that bonds will continue to play a valuable role in helping to smooth out stocks volatility. Without rebalancing, an investor could end up with a portfolio thats very differentand potentially more riskythan he or she intended. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 15, 2013 6 Advisors Report For the six months ended April 30, 2013, Vanguard Explorer Fund returned about 19% for both share classes. Your fund is managed by six independent advisors, a strategy that enhances the funds diversification by providing exposure to complementary investment approaches. Its not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the amount and percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table on page 11. The advisors have provided the following assessment of the investment environment during the past six months and the notable successes and shortfalls in their portfolios. These comments were prepared on May 10, 2013. Wellington Management Company, llp Portfolio Manager: Kenneth L. Abrams, Senior Vice President and Equity Portfolio Manager Stocks rallied during the six months ended April 30, 2013, posting double-digit returns throughout much of the world. Smaller-capitalization equities outperformed large-caps. In recent years, significant macroeconomic anomalies have sometimes overwhelmed stock-specific decisions. However, during this period, the market appeared to be continuing its progress toward a more standard environment. Our bottom-up approach to stock selection was especially helpful within materials, consumer discretionary, information technology, health care, industrials, and financials. Our position in Fifth & Pacific was among the top contributors to performance. Formerly Liz Claiborne, the company owns apparel brands including Lucky, Juicy Couture, and Kate Spade. In our view, the value of the underlying brands is compelling, and we believe the market has not fully appreciated the companys growth prospects, particularly for the Kate Spade brand. Following the release of additional detail on the growth strategy for that brand, shares in Fifth & Pacific gained as investors became more confident, and we trimmed our position. Relative performance was slightly hindered by sector allocation across the portfolio, particularly by our overweighted position in materials and underweighted exposure to industrials. This allocation was an indirect result of our individual stock picks. In terms of individual holdings, VeriFone Systems was our most significant absolute detractor. When we initiated the position, we believed that the installed base and expanding market of this provider of electronic payment solutions would support long-term earnings growth. However, our view changed as weak macroeconomic conditions in Europe, lower revenue from the companys Brazil-based business, decreased merger synergies, and delays in customer projects led to lower earnings estimates, which sent shares lower. We sold out of the position. 7 Granahan Investment Management, Inc. Portfolio Managers: Jack Granahan, CFA, Co-founder and Chairman Gary C. Hatton, CFA, Co-founder and Chief Investment Officer Jane M. White, President and Chief Executive Officer Since the lows of October 2012, the markets have shrugged off the “fiscal cliff,” sequestration, the Cyprus collapse, and near-zero fourth-quarter GDP growth, rallying to record highs. True to its nature, the stock market has forecast a return to economic growth, driven largely by strength in housing. The Fed continues its accommodative policy and has stated that it will do so until unemployment drops, thus providing ongoing support for stocks. Strong stock selection in health care—particularly biotechnology companies that are creating new markets—boosted performance. Regeneron (maker of drugs for eye disease), Alkermes (inventor of proprietary drug delivery technology), and BioMarin (orphan drug company) contributed most. Performance was hampered by “core growth” stocks (which we define as stocks of established companies with a record of earnings) in the consumer and technology sectors. These included holdings in retail and hardware, specifically Aaron’s (furniture leasing), Francesca’s (women’s apparel), Riverbed (WAN optimization solutions), and Radware (network bandwidth optimization). Kalmar Investment Advisers Portfolio Manager: Ford B. Draper, Jr., President and Chief Investment Officer Our market view going into 2013 was relatively optimistic despite significant uncertainties. So far so good. In the long term, although economic growth will ebb and flow, the continuation of unprecedented worldwide central bank support, low inflation, and output gaps here and abroad suggest a possible multiyear expansion. Together with the reasonable valuation of equities, this outlook in turn suggests that the stock market should override corrections and produce appealing returns. In the last six months, our biggest detractors were Herbalife, Volcano Corp., and Nuance Communications. Cabot Oil & Gas, B/E Aerospace, Belden, CB&I, and Texas Roadhouse contributed most to return. Century Capital Management, LLC Portfolio Manager: Alexander L. Thorndike, Chief Investment Officer and Managing Partner We are optimistic regarding the outlook for both equities and the U.S. economy. The domestic economy points to steady, moderate growth in 2013. Interest rates 8 remain low, housing continues to recover, inflation is in check, and the employment rate is improving. We believe these are all important catalysts to long-term corporate profit growth. In the short term, we must contend with the partisan political overhang of unresolved government spending and debt ceiling negotiations. As companies gain clarity regarding the tax outlook, we expect business spending to improve. We believe equity valuations are reasonable, both relative to the current market and on a historical basis. U.S. corporate profitability and excess capital are abundant, aiding companies in their efforts to fund future growth. We have maintained mostly neutral sector weightings, continuing to trim and build around high-quality businesses with solid fundamentals, clearly defined competitive advantages, and pricing power. The top-performing holdings on a total-return basis during the period included HFF, provider of commercial real estate and capital markets services to both the users and providers of capital in the commercial real estate sector. Biopharmaceutical company NPS Pharmaceuticals, Inc., also contributed to returns. Herbalife, a network marketing company that sells weight management and nutritional products, was among the worst performers. Select Comfort, a designer and distributor of adjustable-firmness mattresses and related products, lagged as well. Chartwell Investment Partners, L.P. Portfolio Managers: Edward N. Antoian, CFA, CPA, Managing Partner John A. Heffern, Managing Partner and Senior Portfolio Manager The market environment proved resilient during the period. Equity indexes advanced, supported by continuing signs of economic recovery in employment and the housing markets. Fundamentally, corporate profitability appears more robust than underlying sales growth. Against this backdrop, our portfolio decisions steadfastly reflected our bias toward quality, leadership, defensible margins, and a pattern of successful execution based on growth-oriented business models. HFF was our top performer; the commercial real estate and capital markets services firm reported solid transaction volume, captured market share, and paid a large special dividend. Vehicle rental company Avis Budget Group developed an improved fleet and expense management structure with more pricing discipline, driving a stronger earnings outlook. The technology sector underperformed as BroadSoft and Vocus significantly reduced 2013 revenue and earnings guidance. Application software provider BroadSoft experienced a slowdown in service-provider VoIP rollouts, while marketing software provider Vocus expected macroeconomic weakness and an increase in operating expenses. 9 Vanguard Equity Investment Group Portfolio Managers: James D. Troyer, CFA, Principal James P. Stetler, Principal Michael R. Roach, CFA For the six months, the results of our stock selection models were mixed in identifying the outperformers and underperformers within each sector. Our valuation, growth, and sentiment models were positive contributors, but our management decisions and quality models detracted. Our stock picks were positive in six out of ten sectors, negative in three, and neutral in one. Holdings in information technology, industrials, and materials were the top relative performers. In technology, MAXIMUS, MEMC Electronic Materials, and Freescale Semiconductors contributed the most to our relative results. Within industrials, Hertz Global Holdings and Alaska Air Group led; Packaging Corporation of America and Axiall Corp. did the same in materials. However, our selections in energy (Energy XXI and Vaalco Energy) and telecommunications (magicJack VocalTec) detracted. 10 Vanguard Explorer Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 29 2,901 Conducts research and analysis of individual Company, LLP companies to select stocks believed to have exceptional growth potential relative to their market valuations. Each stock is considered individually before purchase, and company developments are continually monitored for comparison with expectations for growth. Granahan Investment 24 2,397 Bases its investment process on the beliefs that Management, Inc. earnings drive stock prices and that small, dynamic companies with exceptional growth prospects have the greatest long-term potential. A bottom-up, fundamental approach places companies in one of three life-cycle categories: pioneer, core growth, and special situation. In each, the process looks for companies with strong earnings growth potential and leadership in their markets. Kalmar Investment Advisers 23 2,285 Employs a “growth with value” strategy using creative, bottom-up research to uncover vigorously growing, high-quality businesses whose stocks can also be bought inefficiently valued. The strategy has a dual objective of strong returns with lower risk. Century Capital Management, 9 923 Employs a fundamental, bottom-up approach that LLC attempts to identify reasonably priced companies that will grow faster than the overall market. Companies also must have a superior return on equity, high recurring revenues, and improving margins. Chartwell Investment Partners, 9 873 Uses a bottom-up, fundamental, research-driven L.P. stock-selection strategy focusing on companies with sustainable growth, strong management teams, competitive positions, and outstanding product and service offerings. These companies should continually demonstrate growth in earnings per share. Vanguard Equity Investment 4 403 Employs a quantitative fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings quality of companies as compared with their peers. Cash Investments 2 241 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor also may maintain a modest cash position. 11 Explorer Fund Fund Profile As of April 30, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VEXPX VEXRX Expense Ratio 1 0.49% 0.32% 30-Day SEC Yield 0.14% 0.30% Portfolio Characteristics DJ U.S. Russell Total Market Growth FA Fund Index Index Number of Stocks Median Market Cap $2.8B $3.1B $40.7B Price/Earnings Ratio 28.9x 28.5x 18.1x Price/Book Ratio 2.8x 3.9x 2.3x Return on Equity 10.5% 14.6% 16.6% Earnings Growth Rate 10.5% 12.6% 9.7% Dividend Yield 0.5% 0.8% 2.0% Foreign Holdings 3.6% 0.0% 0.0% Turnover Rate (Annualized) 63%   Short-Term Reserves 1.6%   Sector Diversification (% of equity exposure) DJ U.S. Russell Total Market Growth FA Fund Index Index Consumer Discretionary 18.8% 18.7% 12.6% Consumer Staples Energy Financials Health Care Industrials Information Technology 23.7 Materials Telecommunication Services Utilities Volatility Measures DJ U.S. Total Market Russell 2500 FA Growth Index Index R-Squared Beta These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Alliance Data Systems Data Processing & Corp. Outsourced Services 1.1% Cooper Cos. Inc. Health Care Supplies Alkermes plc Biotechnology TiVo Inc. Application Software Covance Inc. Life Sciences Tools & Services Dick's Sporting Goods Inc. Specialty Stores Ultimate Software Group Inc. Application Software PTC Inc. Application Software Kennametal Inc. Industrial Machinery Cadence Design Systems Inc. Application Software Top Ten 8.2% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated February 26, 2013, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2013, the annualized expense ratios were 0.50% for Investor Shares and 0.34% for Admiral Shares. 12 Explorer Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2002, Through April 30, 2013 Note: For 2013, performance data reflect the six months ended April 30, 2013. Average Annual Total Returns: Periods Ended March 31, 2013 This table presents returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 12/11/1967 13.34% 8.39% 10.99% Admiral Shares 11/12/2001 See Financial Highlights for dividend and capital gains information. 13 Explorer Fund Financial Statements (unaudited) Statement of Net AssetsInvestments Summary As of April 30, 2013 This Statement summarizes the funds holdings by asset type. Details are reported for each of the funds 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the funds net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the funds holdings is available electronically on vanguard.com and on the Securities and Exchange Commissions website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders canlook up the funds Forms N-Q on the SECs website. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Consumer Discretionary Dicks Sporting Goods Inc. 0.7% * Life Time Fitness Inc. 0.6% * Urban Outfitters Inc. 0.6% GameStop Corp. Class A 0.5% *,^ Pandora Media Inc. 0.5% * Hanesbrands Inc. 0.5% * Buffalo Wild Wings Inc. 0.5% DSW Inc. Class A 0.4% * CarMax Inc. 0.4% Consumer DiscretionaryOther  13.4% 18.1% Consumer Staples * Smithfield Foods Inc. 0.4% Consumer StaplesOther  1.9% 2.3% Energy Cabot Oil & Gas Corp. 0.5% * Superior Energy Services Inc. 0.4% EnergyOther  4.3% 5.2% Exchange-Traded Funds ^,1 Vanguard Small-Cap ETF 0.8% ^,1 Vanguard Small-Cap Growth ETF 0.7% ^ iShares Russell 2000 Index Fund 0.4% 1.9% Financials * Affiliated Managers Group Inc. 0.6% 2 HFF Inc. Class A 0.4% 14 Explorer Fund Market Percentage Value of Net Shares ($000) Assets NASDAQ OMX Group Inc. 0.4% *,2 eHealth Inc. 0.3% FinancialsOther  5.2% 6.9% Health Care Cooper Cos. Inc. 1.0% * Alkermes plc 1.0% * Covance Inc. 0.8% West Pharmaceutical Services Inc. 0.7% * Regeneron Pharmaceuticals Inc. 0.5% * Onyx Pharmaceuticals Inc. 0.5% *,^,2 Optimer Pharmaceuticals Inc. 0.5% * Bruker Corp. 0.5% * Catamaran Corp. 0.5% * Salix Pharmaceuticals Ltd. 0.5% Universal Health Services Inc. Class B 0.4% * Vertex Pharmaceuticals Inc. 0.4% * Seattle Genetics Inc. 0.4% *,2 Kindred Healthcare Inc. 0.3% Health CareOther  9.7% 17.7% Industrials Kennametal Inc. 0.7% MSC Industrial Direct Co. Inc. Class A 0.6% * WESCO International Inc. 0.5% * B/E Aerospace Inc. 0.5% Pentair Ltd. 0.5% Triumph Group Inc. 0.5% Manpowergroup Inc. 0.4% Chicago Bridge & Iron Co. NV 0.4% IndustrialsOther  11.9% 16.0% Information Technology * Alliance Data Systems Corp. 1.1% *,2 TiVo Inc. 0.8% * Ultimate Software Group Inc. 0.7% * PTC Inc. 0.7% * Cadence Design Systems Inc. 0.7% * Aruba Networks Inc. 0.6% *,^ First Solar Inc. 0.6% * Sapient Corp. 0.6% * QLIK Technologies Inc. 0.5% * Euronet Worldwide Inc. 0.5% * Teradyne Inc. 0.4% * Rovi Corp. 0.4% * Trimble Navigation Ltd. 0.4% Information TechnologyOther  14.9% 22.9% 15 Explorer Fund Market Percentage Value of Net Shares ($000) Assets Materials KapStone Paper and Packaging Corp. 1,459,740 43,179 0.4% * Graphic Packaging Holding Co. 5,446,464 40,957 0.4% Smurfit Kappa Group plc 2,647,757 39,379 0.4% Materials—Other † 407,391 4.1% 530,906 5.3% Telecommunication Services † 122,779 1.2% Utilities † 1,799 0.0% Total Common Stocks (Cost $7,215,556) 9,771,815 97.5% 3 Coupon Temporary Cash Investments Money Market Fund 4,5 Vanguard Market Liquidity Fund 0.142% 428,920,421 428,920 4.3% Repurchase Agreement † 34,300 0.3% 6 U.S. Government and Agency Obligations † 6,396 0.1% Total Temporary Cash Investments (Cost $469,617) 469,616 4.7% 3 Total Investments (Cost $7,685,173) 10,241,431 102.2% Other Assets and Liabilities Other Assets 102,069 1.0% Liabilities 5 (320,170) (3.2%) (218,101) (2.2%) Net Assets 10,023,330 100.0% 16 Explorer Fund At April 30, 2013, net assets consisted of: Amount ($000) Paid-in Capital 7,004,169 Overdistributed Net Investment Income (14,445) Accumulated Net Realized Gains 475,905 Unrealized Appreciation (Depreciation) Investment Securities 2,556,258 Futures Contracts 1,430 Foreign Currencies 13 Net Assets 10,023,330 Investor Shares—Net Assets Applicable to 60,067,123 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 5,404,278 Net Asset Value Per Share—Investor Shares $89.97 Admiral Shares—Net Assets Applicable to 55,173,718 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 4,619,052 Net Asset Value Per Share—Admiral Shares $83.72 • See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $177,443,000. †Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 2 Considered an affliliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 3 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investments positions represent 98.7% and 3.5%, respectively, of net assets. 4 Affliliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Inclues #181,677,000 of collateral received for securities on loan. 6 Securities with a value of $5,996,000have been segregated as initial margin for open futures contracts. See accompanying Notes, which are an integral part of the Financial Statements. 17 Explorer Fund Statement of Operations Six Months Ended April 30, 2013 ($000) Investment Income Income Dividends Interest 2 Security Lending Total Income Expenses Investment Advisory FeesNote B Basic Fee Performance Adjustment The Vanguard GroupNote C Management and AdministrativeInvestor Shares Management and AdministrativeAdmiral Shares Marketing and DistributionInvestor Shares Marketing and DistributionAdmiral Shares Custodian Fees 64 Shareholders ReportsInvestor Shares 16 Shareholders ReportsAdmiral Shares 38 Trustees Fees and Expenses 17 Total Expenses Expenses Paid Indirectly Net Expenses Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 2 Futures Contracts Foreign Currencies Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities Futures Contracts Foreign Currencies 13 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $201,000. 2 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $5,429,000, $168,000, and ($869,000), respectively. See accompanying Notes, which are an integral part of the Financial Statements. 18 Explorer Fund Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations Distributions Net Investment Income Investor Shares Admiral Shares Realized Capital Gain Investor Shares  Admiral Shares  Total Distributions Capital Share Transactions Investor Shares Admiral Shares Net Increase (Decrease) from Capital Share Transactions Total Increase (Decrease) Net Assets Beginning of Period End of Period 1 1 Net AssetsEnd of Period includes undistributed (overdistributed) net investment income of ($14,445,000) and ($2,738,000). See accompanying Notes, which are an integral part of the Financial Statements. 19 Explorer Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $78.03 $73.02 $66.02 $51.77 $45.54 $83.93 Investment Operations Net Investment Income .197 .108 .077 .109 .178 .295 Net Realized and Unrealized Gain (Loss) on Investments 14.318 4.998 7.029 14.239 6.334 (31.589) Total from Investment Operations 14.515 5.106 7.106 14.348 6.512 (31.294) Distributions Dividends from Net Investment Income (.272) (.096) (.106) (.098) (.282) (.310) Distributions from Realized Capital Gains (2.303) — (6.786) Total Distributions (2.575) (.096) (.106) (.098) (.282) (7.096) Net Asset Value, End of Period $89.97 $78.03 $73.02 $66.02 $51.77 $45.54 Total Return 1 19.08% 7.00% 10.76% 27.74% 14.46% -40.17% Ratios/Supplemental Data Net Assets, End of Period (Millions) $5,404 $5,008 $5,864 $6,290 $5,677 $5,026 Ratio of Total Expenses to Average Net Assets 2 0.50% 0.49% 0.50% 0.49% 0.54% 0.44% Ratio of Net Investment Income to Average Net Assets 0.36% 0.16% 0.12% 0.19% 0.38% 0.40% Portfolio Turnover Rate 63% 59% 89% 3 82% 95% 112% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of (0.01%), (0.03%), 0.00%, (0.01%), (0.01%), and (0.02%). 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 20 Explorer Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $72.68 $68.04 $61.50 $48.21 $42.45 $78.25 Investment Operations Net Investment Income .253 .236 .179 .206 .246 .385 Net Realized and Unrealized Gain (Loss) on Investments 13.321 4.621 6.550 13.259 5.881 (29.442) Total from Investment Operations 13.574 4.857 6.729 13.465 6.127 (29.057) Distributions Dividends from Net Investment Income (.392) (.217) (.189) (.175) (.367) (.427) Distributions from Realized Capital Gains (2.142) — (6.316) Total Distributions (2.534) (.217) (.189) (.175) (.367) (6.743) Net Asset Value, End of Period $83.72 $72.68 $68.04 $61.50 $48.21 $42.45 Total Return 1 19.19% 7.16% 10.94% 27.98% 14.66% -40.07% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,619 $3,757 $3,288 $2,864 $2,252 $2,023 Ratio of Total Expenses to Average Net Assets 2 0.34% 0.32% 0.34% 0.32% 0.34% 0.26% Ratio of Net Investment Income to Average Net Assets 0.52% 0.33% 0.28% 0.36% 0.58% 0.58% Portfolio Turnover Rate 63% 59% 89% 3 82% 95% 112% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of (0.01%), (0.03%), 0.00%, (0.01%), (0.01%), and (0.02%). 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 21 Explorer Fund Notes to Financial Statements Vanguard Explorer Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the funds pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the funds pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 22 Explorer Fund During the six months ended April 30, 2013, the funds average investments in long and short futures contracts represented less than 1% and 0% of net assets, respectively, based on quarterly average aggregate settlement values. 4. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (October 31, 20092012), and for the period ended April 30, 2013, and has concluded that no provision for federal income tax is required in the funds financial statements. 6. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 7. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. Daily market fluctuations could cause the value of loaned securities to be more or less than the value of the collateral received. When this occurs, the collateral is adjusted and settled on the next business day. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 8. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company, LLP , Granahan Investment Management, Inc., Kalmar Investment Advisers, Century Capital Management, LLC, and Chartwell Investment Partners, L.P., each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fees of Wellington Management Company, LLP , Granahan Investment Management, Inc., and Kalmar Investment Advisers, are subject to quarterly adjustments based on performance for the preceding three years relative to the Russell 2500 Growth Index. The basic fee of Century Capital Management, LLC, is subject to quarterly adjustments based on performance for the preceding three years relative to a 50/50 blend of the Russell 2500 Index and Russell 2500 Growth Index. The basic fee of Chartwell 23 Explorer Fund Investment Partners, L.P., is subject to quarterly adjustments based on performance for the preceding three years relative to the Russell 2500 Growth Index for periods prior to February 1, 2012, and the current benchmark, Russell 2000 Growth Index, beginning February 1, 2012. The current benchmark will be fully phased in by January 31, 2015. The Vanguard Group provides investment advisory services to a portion of the fund on an at-cost basis; the fund paid Vanguard advisory fees of $150,000 for the six months ended April 30, 2013. For the six months ended April 30, 2013, the aggregate investment advisory fee represented an effective annual basic rate of 0.21% of the funds average net assets, before a decrease of $572,000 (0.01%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2013, the fund had contributed capital of $1,252,000 to Vanguard (included in Other Assets), representing 0.01% of the funds net assets and 0.50% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. D. The fund has asked its investment advisors to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the funds management and administrative expenses. For the six months ended April 30, 2013, these arrangements reduced the funds expenses by $192,000 (an annual rate of 0.00% of average net assets). E. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the funds own assumptions used to determine the fair value of investments). The following table summarizes the market value of the funds investments as of April 30, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks Temporary Cash Investments  Futures ContractsAssets 1   Total 1 Represents variation margin on the last day of the reporting period. 24 Explorer Fund F. At April 30, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini Russell 2000 Index June 2013 E-mini S&P MidCap 400 Index June 2013 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. G. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. The funds tax-basis capital gains and losses are determined only at the end of each fiscal year. During the six months ended April 30, 2013, the fund realized net foreign currency losses of $8,000, which decreased distributable net income for tax purposes; accordingly, such losses have been reclassified from accumulated net realized gains to overdistributed net investment income. At April 30, 2013, the cost of investment securities for tax purposes was $7,685,173,000. Net unrealized appreciation of investment securities for tax purposes was $2,556,258,000, consisting of unrealized gains of $2,818,973,000 on securities that had risen in value since their purchase and $262,715,000 in unrealized losses on securities that had fallen in value since their purchase. H. During the six months ended April 30, 2013, the fund purchased $2,892,303,000 of investment securities and sold $3,214,476,000 of investment securities, other than temporary cash investments. 25 Explorer Fund I. Capital share transactions for each class of shares were: Six Months Ended Year Ended April 30, 2013 October 31, 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 176,481 2,084 476,407 6,191 Issued in Lieu of Cash Distributions 157,298 2,003 7,422 103 Redeemed (683,100) (8,208) (1,713,881) (22,411) Net Increase (Decrease)—Investor Shares (349,321) (4,121) (1,230,052) (16,117) Admiral Shares Issued 536,914 6,890 946,621 13,411 Issued in Lieu of Cash Distributions 123,108 1,686 9,801 146 Redeemed (394,459) (5,101) (725,991) (10,188) Net Increase (Decrease)—Admiral Shares 265,563 3,475 230,431 3,369 J. Certain of the fund’s investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: Current Period Transactions Oct. 31, 2012 Proceeds from Apr. 30, 2013 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) eHealth Inc. 32,368 2,059 1,468 — 32,200 HFF Inc. Class A 30,986 785 6,151 3,467 40,557 Kindred Healthcare Inc. 27,981 1,276 1,353 — 29,925 Optimer Pharmaceuticals Inc. NA 1 25,090 6,060 — 50,755 TiVo Inc. 63,219 12,288 2,383 — 83,204 154,554 3,467 236,641 1 Not applicable—At October 31, 2012, the issuer was not an affiliated company of the fund. K. In preparing the financial statements as of April 30, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 26 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 27 Six Months Ended April 30, 2013 Beginning Ending Expenses Account Value Account Value Paid During Explorer Fund 10/31/2012 4/30/2013 Period Based on Actual Fund Return Investor Shares $1,000.00 $1,190.83 $2.72 Admiral Shares Based on Hypothetical 5% Yearly Return Investor Shares $1,000.00 $1,022.32 $2.51 Admiral Shares The calculations are based on expenses incurred in the most recent six-month period. The funds annualized six-month expense ratios for that period are 0.50% for Investor Shares and 0.34% for Admiral Shares. The dollar amounts shown as Expenses Paid are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 28 Trustees Approve Advisory Arrangements The board of trustees of Vanguard Explorer Fund renewed the funds investment advisory arrangements with Century Capital Management, LLC (Century Capital); Chartwell Investment Partners, L.P. (Chartwell); Granahan Investment Management, Inc.(Granahan); Kalmar Investment Advisers (Kalmar); Wellington Management Company, LLP (Wellington Management); and The Vanguard Group, Inc. (Vanguard) (through its Equity Investment Group). The board determined that the retention of the advisors was in the best interests of the fund and its shareholders. The board based its decision upon an evaluation of each advisors investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the arrangements. Rather, it was the totality of the circumstances that drove the boards decision. Nature, extent, and quality of services The board considered the quality of the funds investment management services over both the short and long term, and took into account the organizational depth and stability of each advisor. The board noted the following: Century Capital. Century Capital is an investment management boutique, owned by the investment professionals within the firm. Century Capital employs a fundamental, bottom-up investment approach that seeks to identify reasonably priced companies that will grow faster than the overall market. Independent research is a core tenet. The ideal investment is a well-managed company that is reasonably valued, in a non-capital-intensive business, with established products or services, a high return on equity, high recurring revenues, and improving margins. The firm has managed a portion of the fund since 2008. Chartwell. Chartwell is an independent, employee-owned firm, founded in 1997. The firm has expertise in small- and mid-cap equity management and employs a fundamental bottom-up strategy, seeking companies with superior growth potential trading at reasonable valuations. Using fundamental research, the firm selects a relatively aggressive portfolio of 70-90 stocks concentrated mostly in the consumer, health care, and technology sectors. Stocks considered for purchase fall into three categories: superior growth potential, based on market trends or new products or services; lower relative valuation based on market trends or new products or services; lower relative valuation based on price/earnings ratios, price/sales ratios, and price/earnings to growth rates; and underpriced because of an industry downturn or short-term problems. The firm has managed a portion of the fund since 1997. Granahan. Founded in 1985, Granahan specializes in small-cap growth equity investing. The firm uses fundamental research to select a portfolio of 125175 stocks with sustainable growth characteristics. Granahan achieves portfolio diversification through dedicated allocations to three categories of growth companies: core growth (40%70% of subportfolio assets), represented by companies with strong market position based on proprietary products or services; pioneers (15%30%), companies with unique technology or innovations; and special situation (15%30%), companies with growth potential overlooked by the market. The firm has managed a portion of the fund since 1990. 29 Kalmar. Kalmar, together with its parent company, Kalmar Investments Inc., founded in 1982, specializes in small- and mid-cap growth equity investing. Kalmar is a research-driven investment firm that is entirely focused on the management of growth with value small- and mid-cap equity portfolios. Kalmar believes that there is a high-reward and low-risk anomaly offered by the equity market in the stocks of solid, well-managed, rapidly growing smaller companies. Through independent fundamental research, Kalmar attempts to discover such companies, buy them at undervalued levels, and own them for the longer term. The firm has managed a portion of the fund since 2005. Wellington Management. Founded in 1928, Wellington Management is among the nations oldest and most respected institutional investment managers. Using a bottom-up, fundamentally driven approach, Wellington Management invests opportunistically in a diversified portfolio of high-quality stocks. Wellington Management attempts to identify companies that are early in their growth cycle. The research-intensive approach is supported by the teams deep and tenured analytical staff, which may also make use of Wellington Managements extensive industry research capabilities. The firm has advised the fund since 1967. Vanguard. Vanguard has been managing investments for more than three decades. The Equity Investment Group adheres to a sound, disciplined investment management process; the team has considerable experience, stability, and depth. Vanguard has managed a portion of the fund since 1997. The board concluded that each advisors experience, stability, depth, and performance, among other factors, warranted continuation of the advisory arrangements. Investment performance The board considered the short- and long-term performance of the fund and each advisor, including any periods of outperformance or underperformance relative to a benchmark index and peer group. The board concluded that the performance was such that the advisory arrangement should continue. Information about the funds most recent performance can be found in the Performance Summary section of this report. Cost The board concluded that the funds expense ratio was well below the average expense ratio charged by funds in its peer group and that the funds advisory fee rate was also well below the peer-group average. Information about the funds expenses appears in the About Your Funds Expenses section of this report as well as in the Financial Statements section, which also includes information about the funds advisory fee rate. The board did not consider profitability of Century Capital, Chartwell, Granahan, Kalmar, or Wellington Management in determining whether to approve the advisory fees, because the firms are independent of Vanguard and the advisory fees are the result of arms-length negotiations. The board does not conduct a profitability analysis of Vanguard because of Vanguards unique at-cost structure. Unlike most other mutual fund management companies, Vanguard is owned by the funds it oversees, and produces profits only in the form of reduced expenses for fund shareholders. 30 The benefit of economies of scale The board concluded that the funds shareholders benefit from economies of scale because of breakpoints in the advisory fee schedules for Century Capital, Chartwell, Granahan, Kalmar, and Wellington Management. The breakpoints reduce the effective rate of the fees as the funds assets managed by each advisor increase. The board also concluded that the funds at-cost arrangement with Vanguard ensures that the fund will realize economies of scale as it grows, with the cost to shareholders declining as the funds assets managed by Vanguard increase. The board will consider whether to renew the advisory arrangements again after a one-year period. 31 Glossary 30-Day SEC Yield. A funds 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the funds security holdings in the previous 30 days are used to calculate the funds hypothetical net income for that period, which is then annualized and divided by the funds estimated average net assets over the calculation period. For the purposes of this calculation, a securitys income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differat times significantlyfrom the funds actual experience. As a result, the funds income distributions may be higher or lower than implied by the SEC yield. Beta. A measure of the magnitude of a funds past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a funds beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a funds investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. A funds total annual operating expenses expressed as a percentage of the funds average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Foreign Holdings. The percentage of a fund represented by securities or depositary receipts of companies based outside the United States. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the funds investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a funds stocks, weighted by the proportion of the funds assets invested in each stock. Stocks representing half of the funds assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. 32 Price/Earnings Ratio. The ratio of a stocks current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a companys future growth. R-Squared. A measure of how much of a funds past returns can be explained by the returns from the market in general, as measured by a given index. If a funds total returns were precisely synchronized with an indexs returns, its R-squared would be 1.00. If the funds returns bore no relationship to the indexs returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholders equity (net income divided by shareholders equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the funds trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. 33 This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 180 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of F. William McNabb III The Conference Board. Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Amy Gutmann Years: Chairman of the Board of The Vanguard Group, Born 1949. Trustee Since June 2006. Principal Inc., and of each of the investment companies served Occupation(s) During the Past Five Years: President by The Vanguard Group, since January 2010; Director of the University of Pennsylvania; Christopher H. of The Vanguard Group since 2008; Chief Executive Browne Distinguished Professor of Political Science Officer and President of The Vanguard Group and of in the School of Arts and Sciences with secondary each of the investment companies served by The appointments at the Annenberg School for Vanguard Group since 2008; Director of Vanguard Communication and the Graduate School of Education Marketing Corporation; Managing Director of The of the University of Pennsylvania; Member of the Vanguard Group (1995–2008). National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New York and of the National Constitution Center; Chair IndependentTrustees of the U.S. Presidential Commission for the Study of Bioethical Issues. Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal JoAnn Heffernan Heisen Occupation(s) During the Past Five Years: Executive Born 1950. Trustee Since July 1998. Principal Chief Staff and Marketing Officer for North America Occupation(s) During the Past Five Years: Corporate and Corporate Vice President (retired 2008) of Xerox Vice President and Chief Global Diversity Officer Corporation (document management products and (retired 2008) and Member of the Executive services); Executive in Residence and 2010 Committee (1997–2008) of Johnson & Johnson Distinguished Minett Professor at the Rochester (pharmaceuticals/medical devices/consumer Institute of Technology; Director of SPX Corporation products); Director of Skytop Lodge Corporation (multi-industry manufacturing), the United Way of (hotels), the University Medical Center at Princeton, Rochester, Amerigroup Corporation (managed health the Robert Wood Johnson Foundation, and the Center care), the University of Rochester Medical Center, for Talent Innovation; Member of the Advisory Board Monroe Community College Foundation, and North of the Maxwell School of Citizenship and Public Affairs Carolina A&T University. at Syracuse University. Rajiv L. Gupta F. Joseph Loughrey Born 1945. Trustee Since December 2001. 2 Born 1949. Trustee Since October 2009. Principal Principal Occupation(s) During the Past Five Years: Occupation(s) During the Past Five Years: President Chairman and Chief Executive Officer (retired 2009) and Chief Operating Officer (retired 2009) of Cummins and President (2006–2008) of Rohm and Haas Co. Inc. (industrial machinery); Chairman of the Board of (chemicals); Director of Tyco International, Ltd. Hillenbrand, Inc. (specialized consumer services); (diversified manufacturing and services), Hewlett- Director of SKF AB (industrial machinery), the Lumina Packard Co. (electronic computer manufacturing), Foundation for Education, and Oxfam America; Executive Officers Chairman of the Advisory Council for the College of Arts and Letters and Member of the Advisory Board to Glenn Booraem the Kellogg Institute for International Studies at the Born 1967. Controller Since July 2010. Principal University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Thomas J. Higgins Retirement Plan Committee. Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Scott C. Malpass Years: Principal of The Vanguard Group, Inc.; Chief Born 1962. Trustee Since March 2012. Principal Financial Officer of each of the investment companies Occupation(s) During the Past Five Years: Chief served by The Vanguard Group; Treasurer of each of Investment Officer and Vice President at the University the investment companies served by The Vanguard of Notre Dame; Assistant Professor of Finance at the Group (1998–2008). Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Kathryn J. Hyatt Director of TIFF Advisory Services, Inc. (investment Born 1955. Treasurer Since November 2008. Principal advisor); Member of the Investment Advisory Occupation(s) During the Past Five Years: Principal of Committees of the Financial Industry Regulatory The Vanguard Group, Inc.; Treasurer of each of the Authority (FINRA) and of Major League Baseball. investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment André F. Perold companies served by The Vanguard Group (1988–2008). Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Heidi Stam Gund Professor of Finance and Banking at the Harvard Born 1956. Secretary Since July 2005. Principal Business School (retired 2011); Chief Investment Occupation(s) During the Past Five Years: Managing Officer and Managing Partner of HighVista Strategies Director of The Vanguard Group, Inc.; General Counsel LLC (private investment firm); Director of Rand of The Vanguard Group; Secretary of The Vanguard Merchant Bank; Overseer of the Museum of Fine Group and of each of the investment companies Arts Boston. served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Vanguard Senior ManagementTeam Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Mortimer J. Buckley Chris D. McIsaac Industries, Inc. (housewares/lignite) and of Hyster-Yale Kathleen C. Gubanich Michael S. Miller Materials Handling, Inc. (forklift trucks); Director of Paul A. Heller James M. Norris the National Association of Manufacturers; Chairman Martha G. King Glenn W. Reed of the Board of University Hospitals of Cleveland; John T. Marcante Advisory Chairman of the Board of The Cleveland Museum of Art. Chairman Emeritus and Senior Advisor John J. Brennan Peter F. Volanakis Chairman, 1996–2009 Born 1955. Trustee Since July 2009. Principal Chief Executive Officer and President, 1996–2008 Occupation(s) During the Past Five Years: President and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Director of SPX Corporation (multi-industry manufacturing); Founder Overseer of the Amos Tuck School of Business Administration at Dartmouth College; Advisor to the John C. Bogle Norris Cotton Cancer Center. Chairman and Chief Executive Officer, 1974–1996 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 CFA ® is a trademark owned by CFA Institute. Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q242 062013 Item 2 : Code of Ethics. Not Applicable. Item 3 : Audit Committee Financial Expert. Not Applicable. Item 4 : Principal Accountant Fees and Services. Not Applicable. Item 5 : Audit Committee of Listed Registrants. Not Applicable. Item 6 : Investments. Vanguard ® Explorer Fund Schedule of Investments April 30, 2013 Market Value Shares ($000) Common Stocks (97.5%) 1 Consumer Discretionary (18.1%) Dick's Sporting Goods Inc. 1,494,010 71,862 * Life Time Fitness Inc. 1,346,145 62,165 * Urban Outfitters Inc. 1,480,960 61,371 GameStop Corp. Class A 1,514,492 52,856 *,^ Pandora Media Inc. 3,569,200 49,719 * Hanesbrands Inc. 923,051 46,300 * Buffalo Wild Wings Inc. 480,654 43,259 DSW Inc. Class A 611,729 40,447 * CarMax Inc. 868,830 40,001 Dana Holding Corp. 2,166,100 37,365 * Crocs Inc. 2,220,600 35,574 * Fifth & Pacific Cos. Inc. 1,709,730 35,255 Texas Roadhouse Inc. Class A 1,482,060 34,828 Service Corp. International 2,002,130 33,796 Cheesecake Factory Inc. 843,198 33,576 * MGM Resorts International 2,284,830 32,262 Tractor Supply Co. 297,915 31,928 *,^ Francesca's Holdings Corp. 1,103,350 31,512 * LKQ Corp. 1,300,115 31,307 Churchill Downs Inc. 407,750 31,177 * Standard Pacific Corp. 3,314,100 29,993 Abercrombie & Fitch Co. 585,400 29,012 Brunswick Corp. 888,925 28,143 * Tenneco Inc. 713,377 27,586 * Live Nation Entertainment Inc. 2,179,380 27,526 Chico's FAS Inc. 1,501,500 27,432 * TRW Automotive Holdings Corp. 450,765 27,077 Gentex Corp. 1,147,350 25,815 * Hibbett Sports Inc. 466,261 25,574 * AMC Networks Inc. Class A 398,600 25,116 * PulteGroup Inc. 1,179,700 24,762 *,^ Coinstar Inc. 462,521 24,426 * DreamWorks Animation SKG Inc. Class A 1,259,740 24,288 Oxford Industries Inc. 406,373 24,029 * Steven Madden Ltd. 476,945 23,194 HSN Inc. 429,900 22,604 Cinemark Holdings Inc. 701,600 21,672 * Tumi Holdings Inc. 935,420 21,543 * Cabela's Inc. 333,100 21,385 * Ulta Salon Cosmetics & Fragrance Inc. 232,625 20,390 PetSmart Inc. 297,155 20,278 Group 1 Automotive Inc. 331,276 20,036 * Denny's Corp. 3,447,800 19,549 Ryland Group Inc. 399,982 18,023 Domino's Pizza Inc. 306,322 16,909 Lennar Corp. Class A 387,325 15,965 * BJ's Restaurants Inc. 447,149 15,337 * Under Armour Inc. Class A 265,000 15,126 * Imax Corp. 561,350 14,331 * Steiner Leisure Ltd. 287,490 13,923 * Sally Beauty Holdings Inc. 445,465 13,391 * Grand Canyon Education Inc. 488,700 12,496 * Marriott Vacations Worldwide Corp. 268,861 12,228 * HomeAway Inc. 397,300 12,137 *,^ K12 Inc. 457,847 11,661 Six Flags Entertainment Corp. 158,341 11,538 Stage Stores Inc. 400,200 11,082 * Del Frisco's Restaurant Group Inc. 648,235 10,962 * Krispy Kreme Doughnuts Inc. 801,886 10,954 * Genesco Inc. 171,700 10,568 Vail Resorts Inc. 174,748 10,537 1 Vanguard ® Explorer Fund Schedule of Investments April 30, 2013 Market Value Shares ($000) * Bloomin' Brands Inc. 482,995 10,505 *,^ Tesla Motors Inc. 192,900 10,415 * ANN Inc. 348,271 10,288 Sturm Ruger & Co. Inc. 179,284 9,192 Pier 1 Imports Inc. 393,846 9,141 Guess? Inc. 325,000 8,996 Sotheby's 250,000 8,870 *,^ Vera Bradley Inc. 388,000 8,854 Tiffany & Co. 105,100 7,744 * Select Comfort Corp. 362,796 7,698 * Lululemon Athletica Inc. 94,700 7,209 KB Home 303,800 6,848 * Meritage Homes Corp. 128,400 6,265 Aaron's Inc. 184,718 5,303 * Express Inc. 285,325 5,196 * Fiesta Restaurant Group Inc. 112,500 3,067 Brinker International Inc. 77,699 3,022 * Goodyear Tire & Rubber Co. 222,000 2,774 American Eagle Outfitters Inc. 138,900 2,702 * Jarden Corp. 58,800 2,647 * Asbury Automotive Group Inc. 64,400 2,582 * Papa John's International Inc. 40,600 2,558 Cracker Barrel Old Country Store Inc. 30,000 2,482 Regal Entertainment Group Class A 135,400 2,429 Buckle Inc. 49,400 2,398 Sinclair Broadcast Group Inc. Class A 84,200 2,257 Foot Locker Inc. 64,500 2,249 * Conn's Inc. 51,497 2,230 * Smith & Wesson Holding Corp. 247,000 2,169 * Lamar Advertising Co. Class A 39,500 1,849 Thor Industries Inc. 45,700 1,695 * Netflix Inc. 6,200 1,340 * Carter's Inc. 18,400 1,203 * Multimedia Games Holding Co. Inc. 48,600 1,198 DineEquity Inc. 15,600 1,111 Blyth Inc. 60,600 999 PVH Corp. 7,000 808 Pool Corp. 14,300 701 * Lumber Liquidators Holdings Inc. 7,800 639 * Panera Bread Co. Class A 3,550 629 Tupperware Brands Corp. 7,500 602 * Jack in the Box Inc. 14,300 513 PetMed Express Inc. 29,500 369 Dunkin' Brands Group Inc. 7,500 291 GNC Holdings Inc. Class A 6,000 272 Ameristar Casinos Inc. 7,300 193 Cooper Tire & Rubber Co. 7,600 189 Hot Topic Inc. 9,300 130 Movado Group Inc. 3,100 94 Consumer Staples (2.3%) * Smithfield Foods Inc. 1,638,310 41,941 ^ Herbalife Ltd. 758,223 30,109 * United Natural Foods Inc. 598,194 29,874 Hillshire Brands Co. 600,000 21,546 PriceSmart Inc. 179,800 16,043 Glanbia plc 1,091,466 14,622 Casey's General Stores Inc. 228,400 13,227 McCormick & Co. Inc. 170,751 12,284 * Fresh Market Inc. 270,900 11,088 * Susser Holdings Corp. 124,096 6,598 * Monster Beverage Corp. 115,600 6,520 * Green Mountain Coffee Roasters Inc. 108,600 6,234 * Hain Celestial Group Inc. 74,722 4,876 2 Vanguard ® Explorer Fund Schedule of Investments April 30, 2013 Market Value Shares ($000) * Dean Foods Co. 151,300 2,896 Nu Skin Enterprises Inc. Class A 54,327 2,756 Ingredion Inc. 34,400 2,477 * Pilgrim's Pride Corp. 251,386 2,461 * Rite Aid Corp. 816,000 2,162 Energy (5.2%) Cabot Oil & Gas Corp. 675,915 45,996 * Superior Energy Services Inc. 1,490,251 41,116 * SemGroup Corp. Class A 713,140 36,976 * Atwood Oceanics Inc. 640,525 31,418 ^ Core Laboratories NV 215,475 31,196 * ION Geophysical Corp. 4,203,338 26,229 * Southwestern Energy Co. 689,230 25,791 * Gulfport Energy Corp. 466,740 24,359 * Rosetta Resources Inc. 564,600 24,227 * Comstock Resources Inc. 1,511,930 23,677 * Whiting Petroleum Corp. 444,585 19,784 Trican Well Service Ltd. 1,432,300 18,710 *,^ Clean Energy Fuels Corp. 1,138,020 15,010 * TETRA Technologies Inc. 1,593,216 14,546 * Carrizo Oil & Gas Inc. 577,442 13,986 ^ RPC Inc. 1,044,250 13,826 * Helix Energy Solutions Group Inc. 515,867 11,886 * Pioneer Energy Services Corp. 1,635,718 11,532 * McDermott International Inc. 1,068,590 11,413 * Kodiak Oil & Gas Corp. 1,321,748 10,349 * Approach Resources Inc. 417,575 9,905 * Rex Energy Corp. 600,950 9,657 Oceaneering International Inc. 134,900 9,466 * Key Energy Services Inc. 1,566,200 9,303 Patterson-UTI Energy Inc. 235,370 4,964 * Basic Energy Services Inc. 330,000 4,531 CONSOL Energy Inc. 132,000 4,440 * Alpha Natural Resources Inc. 426,200 3,162 Western Refining Inc. 70,600 2,182 CVR Energy Inc. 38,000 1,872 HollyFrontier Corp. 37,746 1,867 *,^ James River Coal Co. 979,200 1,616 Energy XXI Bermuda Ltd. 70,700 1,608 * Vaalco Energy Inc. 237,500 1,596 * Geospace Technologies Corp. 12,600 1,063 * Oil States International Inc. 11,700 1,045 Alon USA Energy Inc. 49,800 827 Exchange-Traded Funds (1.9%) ^,2 Vanguard Small-Cap ETF 865,083 79,086 ^,2 Vanguard Small-Cap Growth ETF 713,200 70,985 ^ iShares Russell 2000 Index Fund 459,899 43,295 Financials (6.9%) * Affiliated Managers Group Inc. 348,125 54,196 3 HFF Inc. Class A 1,935,888 40,557 NASDAQ OMX Group Inc. 1,362,377 40,163 Zions Bancorporation 1,517,290 37,356 Financial Engines Inc. 959,200 34,886 * WisdomTree Investments Inc. 2,953,884 34,265 *,3 eHealth Inc. 1,537,725 32,200 East West Bancorp Inc. 1,220,110 29,685 MFA Financial Inc. 2,837,925 26,308 Radian Group Inc. 2,153,655 25,736 National Penn Bancshares Inc. 2,598,993 25,444 Och-Ziff Capital Management Group LLC Class A 2,458,918 25,228 3 Vanguard ® Explorer Fund Schedule of Investments April 30, 2013 Market Value Shares ($000) International Bancshares Corp. 1,284,755 24,924 * Signature Bank 347,986 24,919 Protective Life Corp. 609,747 23,207 Primerica Inc. 645,500 21,921 *,^ Zillow Inc. Class A 336,000 19,767 Redwood Trust Inc. 765,100 17,460 Cathay General Bancorp 740,538 14,596 * Stifel Financial Corp. 448,073 14,437 First Horizon National Corp. 1,099,800 11,438 Validus Holdings Ltd. 242,653 9,369 Evercore Partners Inc. Class A 236,380 8,923 Cardinal Financial Corp. 550,369 8,393 * DFC Global Corp. 566,118 7,643 Cash America International Inc. 174,200 7,600 TCF Financial Corp. 419,233 6,100 Tower Group International Ltd. 310,629 5,877 OFS Capital Corp. 341,326 4,761 CapitalSource Inc. 527,696 4,723 Old National Bancorp 368,975 4,494 * Portfolio Recovery Associates Inc. 20,900 2,565 * World Acceptance Corp. 28,076 2,495 Federated Investors Inc. Class B 108,500 2,491 Allied World Assurance Co. Holdings AG 27,400 2,488 Omega Healthcare Investors Inc. 66,800 2,196 Nelnet Inc. Class A 63,176 2,148 * Nationstar Mortgage Holdings Inc. 57,400 2,111 * First Cash Financial Services Inc. 38,861 2,000 Extra Space Storage Inc. 45,500 1,983 Apartment Investment & Management Co. Class A 63,200 1,966 Regency Centers Corp. 34,800 1,958 * Credit Acceptance Corp. 19,135 1,920 Montpelier Re Holdings Ltd. 71,100 1,832 Home Properties Inc. 23,700 1,528 Bryn Mawr Bank Corp. 58,794 1,366 Ryman Hospitality Properties 28,700 1,276 Inland Real Estate Corp. 111,600 1,263 * Realogy Holdings Corp. 25,500 1,224 QC Holdings Inc. 399,119 1,213 Spirit Realty Capital Inc. 52,000 1,120 Coresite Realty Corp. 30,800 1,114 * St. Joe Co. 51,200 1,002 CBL & Associates Properties Inc. 40,600 980 Federal Realty Investment Trust 6,300 737 * FelCor Lodging Trust Inc. 115,200 689 Sovran Self Storage Inc. 9,600 659 Essex Property Trust Inc. 3,900 612 Rayonier Inc. 10,127 602 CBOE Holdings Inc. 12,700 477 GAMCO Investors Inc. 6,800 357 Camden Property Trust 4,100 297 First American Financial Corp. 5,100 136 Health Care (17.7%) Cooper Cos. Inc. 939,864 103,761 * Alkermes plc 3,149,735 96,413 * Covance Inc. 1,077,725 80,355 West Pharmaceutical Services Inc. 1,044,845 66,724 * Regeneron Pharmaceuticals Inc. 256,930 55,276 * Onyx Pharmaceuticals Inc. 579,709 54,956 *,^,3 Optimer Pharmaceuticals Inc. 3,287,240 50,755 * Bruker Corp. 2,768,270 49,192 * Catamaran Corp. 805,181 46,483 * Salix Pharmaceuticals Ltd. 877,915 45,906 Universal Health Services Inc. Class B 631,020 42,020 4 Vanguard ® Explorer Fund Schedule of Investments April 30, 2013 Market Value Shares ($000) * Vertex Pharmaceuticals Inc. 529,800 40,699 * Seattle Genetics Inc. 1,075,194 39,728 * Health Management Associates Inc. Class A 3,402,785 39,098 ResMed Inc. 813,089 39,045 * ICON plc 1,210,645 38,886 * BioMarin Pharmaceutical Inc. 589,900 38,697 * WellCare Health Plans Inc. 623,000 36,327 * Cyberonics Inc. 780,493 33,889 * Henry Schein Inc. 373,850 33,796 * Actavis Inc. 306,835 32,442 * Insulet Corp. 1,225,015 30,919 *,3 Kindred Healthcare Inc. 2,852,739 29,925 * MedAssets Inc. 1,592,046 29,819 * Allscripts Healthcare Solutions Inc. 2,130,100 29,481 * Mettler-Toledo International Inc. 140,159 29,288 * Elan Corp. plc ADR 2,377,568 27,818 * Bio-Rad Laboratories Inc. Class A 231,140 27,679 * Luminex Corp. 1,643,386 27,330 DENTSPLY International Inc. 619,150 26,221 * ABIOMED Inc. 1,368,300 25,273 * Brookdale Senior Living Inc. Class A 846,096 21,821 * Nektar Therapeutics 1,997,700 21,655 * IPC The Hospitalist Co. Inc. 430,358 19,633 * QIAGEN NV 913,800 18,166 * Isis Pharmaceuticals Inc. 806,639 18,061 * WuXi PharmaTech Cayman Inc. ADR 931,970 17,773 * Jazz Pharmaceuticals plc 302,938 17,676 * Incyte Corp. Ltd. 780,915 17,297 *,^ Exelixis Inc. 2,946,847 15,294 * Alexion Pharmaceuticals Inc. 142,703 13,985 * Hyperion Therapeutics Inc. 631,440 13,544 Air Methods Corp. 357,002 13,063 * Edwards Lifesciences Corp. 197,200 12,579 * MWI Veterinary Supply Inc. 99,376 11,698 * ImmunoGen Inc. 707,100 11,328 * ICU Medical Inc. 172,325 10,383 * Akorn Inc. 686,195 10,327 Meridian Bioscience Inc. 502,714 10,200 * Align Technology Inc. 295,900 9,800 * Globus Medical Inc. 611,794 9,312 * Santarus Inc. 443,440 8,146 * Thoratec Corp. 216,575 7,840 * AVEO Pharmaceuticals Inc. 1,514,500 7,739 * Myriad Genetics Inc. 250,314 6,971 * NPS Pharmaceuticals Inc. 488,404 6,559 * HeartWare International Inc. 65,925 6,408 Trinity Biotech plc ADR 343,900 5,499 *,^ Vivus Inc. 401,100 5,331 * Sarepta Therapeutics Inc. 170,100 4,940 * Aegerion Pharmaceuticals Inc. 112,142 4,714 Invacare Corp. 346,250 4,657 * ViroPharma Inc. 167,300 4,559 * Volcano Corp. 217,989 4,423 * Tornier NV 236,623 4,304 * Array BioPharma Inc. 716,145 4,261 * Syneron Medical Ltd. 438,797 3,918 * Pharmacyclics Inc. 39,600 3,227 * United Therapeutics Corp. 46,800 3,125 * Cubist Pharmaceuticals Inc. 61,400 2,819 * PAREXEL International Corp. 67,800 2,776 * Amarin Corp. plc ADR 373,350 2,767 Chemed Corp. 33,106 2,702 * Charles River Laboratories International Inc. 57,500 2,501 * BioScrip Inc. 167,558 2,322 5 Vanguard ® Explorer Fund Schedule of Investments April 30, 2013 Market Value Shares ($000) * Sirona Dental Systems Inc. 31,500 2,317 * Molina Healthcare Inc. 63,450 2,107 PDL BioPharma Inc. 214,300 1,659 ^ Questcor Pharmaceuticals Inc. 51,624 1,587 * Orthofix International NV 47,700 1,545 * Team Health Holdings Inc. 32,000 1,193 * Auxilium Pharmaceuticals Inc. 79,300 1,184 * Bio-Reference Labs Inc. 46,300 1,181 Select Medical Holdings Corp. 138,900 1,146 *,^ Arena Pharmaceuticals Inc. 138,700 1,143 * IDEXX Laboratories Inc. 7,900 695 * Dyax Corp. 112,800 310 * Prothena Corp. plc 37,394 309 * Endocyte Inc. 14,550 202 * Agenus Inc. 21,925 107 * Affymax Inc. 78,226 70 Industrials (16.0%) Kennametal Inc. 1,693,065 67,706 MSC Industrial Direct Co. Inc. Class A 779,564 61,430 * WESCO International Inc. 755,075 54,131 * B/E Aerospace Inc. 760,907 47,739 Pentair Ltd. 865,650 47,048 Triumph Group Inc. 556,538 44,467 Manpowergroup Inc. 808,590 42,985 Chicago Bridge & Iron Co. NV 789,051 42,443 Belden Inc. 761,985 37,657 A.O. Smith Corp. 497,265 37,509 * IHS Inc. Class A 374,220 36,460 Waste Connections Inc. 958,900 36,390 * Middleby Corp. 240,535 35,979 * AerCap Holdings NV 2,245,416 35,635 * Mobile Mini Inc. 1,250,700 35,182 * EnerSys Inc. 724,115 33,193 * JetBlue Airways Corp. 4,777,800 32,919 * Genesee & Wyoming Inc. Class A 375,888 32,026 * Moog Inc. Class A 648,125 29,950 Flowserve Corp. 184,475 29,169 * Armstrong World Industries Inc. 565,535 28,865 * Huron Consulting Group Inc. 679,265 28,380 * Clean Harbors Inc. 495,375 28,222 * Swift Transportation Co. 1,957,700 27,447 Towers Watson & Co. Class A 366,670 26,738 * Old Dominion Freight Line Inc. 673,971 25,948 Con-way Inc. 756,740 25,578 * RBC Bearings Inc. 502,994 24,194 * Teledyne Technologies Inc. 310,903 23,336 AMETEK Inc. 560,295 22,810 *,^ Polypore International Inc. 530,155 22,229 * Trimas Corp. 722,507 22,036 Landstar System Inc. 396,530 21,674 Acuity Brands Inc. 290,560 21,199 * Beacon Roofing Supply Inc. 539,202 20,560 Lennox International Inc. 318,546 19,750 * American Woodmark Corp. 581,097 19,554 * Hexcel Corp. 623,550 19,018 * Stericycle Inc. 174,815 18,936 * United Rentals Inc. 331,026 17,415 Graco Inc. 286,090 17,317 UTi Worldwide Inc. 1,152,235 16,926 * Quanta Services Inc. 605,505 16,639 Corporate Executive Board Co. 252,209 14,215 * CAI International Inc. 542,519 13,829 * Rush Enterprises Inc. Class A 594,421 13,606 6 Vanguard ® Explorer Fund Schedule of Investments April 30, 2013 Market Value Shares ($000) Kaman Corp. 387,627 13,098 Knight Transportation Inc. 838,480 13,097 TAL International Group Inc. 295,682 12,241 Nordson Corp. 173,405 12,050 Actuant Corp. Class A 355,563 11,129 Lindsay Corp. 143,225 11,003 H&E Equipment Services Inc. 479,428 9,761 Herman Miller Inc. 381,569 9,574 * Avis Budget Group Inc. 331,879 9,571 * 51job Inc. ADR 150,326 8,659 * Aegion Corp. Class A 380,405 8,011 * MasTec Inc. 264,328 7,348 KAR Auction Services Inc. 321,000 7,181 * Advisory Board Co. 136,496 6,709 Primoris Services Corp. 272,200 5,999 * Thermon Group Holdings Inc. 275,389 5,398 * DigitalGlobe Inc. 166,700 4,866 *,^ Solarcity Corp. 176,200 4,761 Exponent Inc. 89,822 4,734 * Team Inc. 118,173 4,580 * Alaska Air Group Inc. 54,624 3,367 Lincoln Electric Holdings Inc. 62,500 3,298 * Hertz Global Holdings Inc. 136,000 3,275 * DXP Enterprises Inc. 48,400 3,237 * II-VI Inc. 200,400 3,100 Dun & Bradstreet Corp. 32,600 2,884 * US Airways Group Inc. 168,200 2,843 Cintas Corp. 58,100 2,607 * USG Corp. 93,100 2,420 * Fortune Brands Home & Security Inc. 65,800 2,394 Deluxe Corp. 61,609 2,350 ITT Corp. 81,100 2,238 Mueller Water Products Inc. Class A 342,800 2,029 Carlisle Cos. Inc. 31,200 2,024 Hubbell Inc. Class B 20,200 1,938 Robert Half International Inc. 57,600 1,890 * Taser International Inc. 213,200 1,878 Steelcase Inc. Class A 147,179 1,869 Apogee Enterprises Inc. 66,600 1,697 Comfort Systems USA Inc. 126,800 1,627 Copa Holdings SA Class A 11,900 1,494 Standex International Corp. 28,000 1,481 Mine Safety Appliances Co. 26,700 1,282 Generac Holdings Inc. 26,900 967 * Trex Co. Inc. 19,300 940 Mueller Industries Inc. 13,700 709 Argan Inc. 34,949 619 * Republic Airways Holdings Inc. 54,100 605 Toro Co. 7,600 342 * PGT Inc. 43,500 335 Barrett Business Services Inc. 5,600 297 TransDigm Group Inc. 1,400 206 Information Technology (22.9%) * Alliance Data Systems Corp. 659,243 113,238 *,3 TiVo Inc. 7,099,360 83,204 * Ultimate Software Group Inc. 711,499 68,724 * PTC Inc. 2,825,416 67,838 * Cadence Design Systems Inc. 4,878,410 67,322 * Aruba Networks Inc. 2,885,758 64,901 *,^ First Solar Inc. 1,364,468 63,530 * Sapient Corp. 4,729,418 55,240 * QLIK Technologies Inc. 1,847,900 48,064 * Euronet Worldwide Inc. 1,516,705 46,305 7 Vanguard ® Explorer Fund Schedule of Investments April 30, 2013 Market Value Shares ($000) * Teradyne Inc. 2,548,220 41,893 * Rovi Corp. 1,740,720 40,715 * Trimble Navigation Ltd. 1,390,340 39,958 * Microsemi Corp. 1,769,027 36,796 Convergys Corp. 2,115,785 36,011 * Finisar Corp. 2,796,160 35,903 j2 Global Inc. 872,229 35,500 * WNS Holdings Ltd. ADR 2,345,087 35,036 IAC/InterActiveCorp 707,435 33,299 * ValueClick Inc. 1,043,485 32,202 * Silicon Laboratories Inc. 796,638 31,634 FEI Co. 490,720 31,347 Genpact Ltd. 1,684,400 31,330 * MICROS Systems Inc. 719,825 30,528 * LinkedIn Corp. Class A 157,300 30,216 * F5 Networks Inc. 382,585 29,241 * NCR Corp. 1,057,540 28,839 * Sourcefire Inc. 603,200 28,809 * Infoblox Inc. 1,299,400 28,730 * RADWARE Ltd. 1,855,688 27,817 Cypress Semiconductor Corp. 2,590,740 26,141 * ON Semiconductor Corp. 3,305,240 25,979 * Imperva Inc. 654,300 25,505 * Acxiom Corp. 1,275,000 25,360 ^ IPG Photonics Corp. 392,900 25,020 * Informatica Corp. 724,330 23,852 * JDS Uniphase Corp. 1,722,820 23,258 * Red Hat Inc. 480,400 23,026 * NICE Systems Ltd. ADR 631,945 22,415 * Bankrate Inc. 1,644,830 22,172 * Nuance Communications Inc. 1,153,020 21,953 * WEX Inc. 286,200 21,688 * Concur Technologies Inc. 295,585 21,610 FactSet Research Systems Inc. 220,550 20,747 Heartland Payment Systems Inc. 609,219 20,037 * Atmel Corp. 3,088,985 19,986 * Riverbed Technology Inc. 1,271,700 18,897 MercadoLibre Inc. 186,230 18,733 Fair Isaac Corp. 396,410 18,465 * Cardtronics Inc. 648,908 18,176 * Salesforce.com Inc. 440,560 18,111 *,^ Liquidity Services Inc. 522,364 17,186 * Ciena Corp. 1,147,120 17,161 * Aspen Technology Inc. 524,030 15,972 Syntel Inc. 244,262 15,430 * Akamai Technologies Inc. 349,884 15,363 * Global Cash Access Holdings Inc. 2,019,160 14,397 * Dealertrack Technologies Inc. 515,889 14,368 Avago Technologies Ltd. Class A 422,630 13,507 *,^ RealD Inc. 864,200 12,937 * SPS Commerce Inc. 270,900 12,768 *,^ Ruckus Wireless Inc. 644,600 12,441 * VeriFone Systems Inc. 570,240 12,249 ^ Ubiquiti Networks Inc. 772,900 11,941 Mentor Graphics Corp. 648,580 11,843 * Hittite Microwave Corp. 205,763 11,545 * Nanometrics Inc. 819,392 11,496 National Instruments Corp. 415,053 11,343 *,^ Stratasys Ltd. 136,000 11,295 * Manhattan Associates Inc. 159,965 11,231 * FleetCor Technologies Inc. 144,374 11,102 * Semtech Corp. 336,185 10,781 * Brocade Communications Systems Inc. 1,815,700 10,567 * CoStar Group Inc. 96,300 10,440 8 Vanguard ® Explorer Fund Schedule of Investments April 30, 2013 Market Value Shares ($000) * Angie's List Inc. 424,470 10,289 * Ultratech Inc. 314,904 9,280 * Super Micro Computer Inc. 945,402 9,095 * Entropic Communications Inc. 2,055,200 8,714 Power Integrations Inc. 208,160 8,620 * Ixia 480,474 7,913 * CommVault Systems Inc. 107,280 7,889 * Tyler Technologies Inc. 115,000 7,273 Anixter International Inc. 98,372 7,057 Littelfuse Inc. 100,000 6,982 * Progress Software Corp. 300,000 6,771 * SolarWinds Inc. 132,455 6,735 * Diodes Inc. 317,775 6,438 * OSI Systems Inc. 102,242 5,858 * PROS Holdings Inc. 225,000 5,832 * Vocus Inc. 654,215 5,502 Monolithic Power Systems Inc. 220,000 5,306 * BroadSoft Inc. 186,232 4,760 * Dropbox Private Placement 445,203 4,283 * Virtusa Corp. 188,000 4,175 * Interactive Intelligence Group Inc. 100,629 4,169 * Gartner Inc. 66,938 3,872 Jack Henry & Associates Inc. 70,700 3,280 * LSI Corp. 452,200 2,957 MAXIMUS Inc. 36,824 2,935 Total System Services Inc. 120,800 2,853 Lender Processing Services Inc. 99,300 2,755 AOL Inc. 60,800 2,349 * Vantiv Inc. Class A 102,000 2,298 DST Systems Inc. 32,896 2,275 * Freescale Semiconductor Ltd. 138,200 2,139 * Zebra Technologies Corp. 45,800 2,137 * ARRIS Group Inc. 122,900 2,029 * CalAmp Corp. 180,461 2,009 * CACI International Inc. Class A 33,600 1,965 * Unisys Corp. 95,340 1,824 * Plexus Corp. 65,500 1,767 Booz Allen Hamilton Holding Corp. 103,141 1,567 Broadridge Financial Solutions Inc. 61,100 1,538 Intersil Corp. Class A 175,495 1,362 * MEMC Electronic Materials Inc. 231,900 1,252 MTS Systems Corp. 20,500 1,249 * Electronics for Imaging Inc. 41,600 1,112 * RF Micro Devices Inc. 197,030 1,105 * Silicon Graphics International Corp. 62,200 809 * Exar Corp. 71,200 768 * Cray Inc. 35,000 741 * CSG Systems International Inc. 24,000 519 * Silicon Image Inc. 99,100 489 * Extreme Networks 120,400 401 * NeuStar Inc. Class A 8,800 386 * ATMI Inc. 17,200 374 * Cirrus Logic Inc. 12,300 238 * MaxLinear Inc. 31,600 197 Materials (5.3%) KapStone Paper and Packaging Corp. 1,459,740 43,179 * Graphic Packaging Holding Co. 5,446,464 40,957 Smurfit Kappa Group plc 2,647,757 39,379 Ashland Inc. 437,590 37,287 Methanex Corp. 850,490 36,044 * WR Grace & Co. 460,835 35,535 PolyOne Corp. 1,517,260 34,184 Albemarle Corp. 503,935 30,866 9 Vanguard ® Explorer Fund Schedule of Investments April 30, 2013 Market Value Shares ($000) Minerals Technologies Inc. 738,460 30,004 Ball Corp. 627,085 27,667 * Ferro Corp. 3,700,555 26,052 FMC Corp. 423,170 25,686 Allegheny Technologies Inc. 841,700 22,709 Schweitzer-Mauduit International Inc. 561,200 22,611 Carpenter Technology Corp. 413,430 18,588 Silgan Holdings Inc. 363,545 17,403 Globe Specialty Metals Inc. 984,337 12,855 * OM Group Inc. 188,200 4,605 Valspar Corp. 57,200 3,651 Packaging Corp. of America 68,800 3,272 * Owens-Illinois Inc. 113,100 2,972 NewMarket Corp. 10,473 2,814 Axiall Corp. 51,600 2,706 Rock Tenn Co. Class A 24,900 2,493 Walter Energy Inc. 119,800 2,147 Westlake Chemical Corp. 25,000 2,079 * Berry Plastics Group Inc. 72,500 1,378 Olin Corp. 46,932 1,134 International Flavors & Fragrances Inc. 5,300 409 * Chemtura Corp. 6,700 142 Steel Dynamics Inc. 6,500 98 Telecommunication Services (1.2%) * SBA Communications Corp. Class A 445,045 35,154 * Vonage Holdings Corp. 10,235,890 31,219 * tw telecom inc Class A 1,105,725 29,943 Cogent Communications Group Inc. 831,788 23,822 *,^ magicJack VocalTec Ltd. 119,100 1,969 Atlantic Tele-Network Inc. 9,900 503 * Fairpoint Communications Inc. 20,700 169 Utilities (0.0%) American States Water Co. 17,700 982 Otter Tail Corp. 26,200 817 1,799 Total Common Stocks (Cost $7,215,556) 9,771,815 Coupon Temporary Cash Investments (4.7%) 1 Money Market Fund (4.3%) 4,5 Vanguard Market Liquidity Fund 0.142% 428,920,421 428,920 Face Maturity Amount Date ($000) Repurchase Agreement (0.3%) Deutsche Bank Securities, Inc.(Dated 4/30/13, Repurchase Value $34,300,000, collateralized by Government National Mortgage Assn. 2.250%- 3.500%, 10/20/26-5/15/53) 0.170% 5/1/13 34,300 34,300 U.S. Government and Agency Obligations (0.1%) 6,7 Federal Home Loan Bank Discount Notes 0.115% 6/5/13 400 400 10 Vanguard ® Explorer Fund Schedule of Investments April 30, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) 7,8 Freddie Mac Discount Notes 0.130% 9/16/13 6,000 5,996 6,396 Total Temporary Cash Investments (Cost $469,617) 469,616 Total Investments (102.2%) (Cost $7,685,173) 10,241,431 Other Assets and Liabilities—Net (-2.2%) 5 (218,101) Net Assets (100%) 10,023,330 * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $177,443,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.7% and 3.5%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $181,677,000 of collateral received for securities on loan. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 7 Securities with a value of $5,996,000 have been segregated as initial margin for open futures contracts. 8 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. ADR—American Depositary Receipt. 11 © 2013 The Vanguard Group. Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SNA242 062013 Item 7 : Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not Applicable. Item 8 : Portfolio Managers of Closed-End Management Investment Companies. Not Applicable. Item 9 : Purchase of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not Applicable. Item 10 : Submission of Matters to a Vote of Security Holders. Not Applicable. Item 11 : Controls and Procedures. (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. There were no significant changes in Registrants Internal Control Over Financial Reporting or in other factors that could significantly affect this control subsequent to the date of the evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 12 : Exhibits. (a) Certifications. 0282367, v0.33 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VANGUARD EXPLORER FUND BY: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: June 19, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD EXPLORER FUND BY: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: June 19, 2013 VANGUARD EXPLORER FUND BY: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: June 19, 2013 * By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444, Incorporated by Reference.
